DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Nishita et al. for a “measurement system, measurement method, and measurement program” filed May 13, 2020 has been examined.  
This application claims foreign priority based on the application 2019-092396 filed May 15, 2019 in Japan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
Claims 1-15 are pending.

Referring to Claims 4-5, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  However, for examination efficiency, examiner will explain how the references teach the claimed features.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akihiro (JP 2003-279333 A).

Referring to Claim 1, Akihiro discloses a measurement system (a shape measuring device or a visual inspection device) (page 1 paragraph 5th; page 4 paragraph 6th; see Figures 1 to 13) comprising:
a storage (6) configured to store design information (i.e. planned value) including at least a dimension and a designed position of each of a plurality of building components at a construction site (i.e. the created three-dimensional CAD data is combined with the standard three-dimensional CAD data created at the planned value (design value) stage to generate an error (displacement amount) between the existing structure and the planned stage.), Shape measurement such as changes in size and size, and inspection of appearance, size, and volume. That is, this device can be verified by applying a measurement technique that makes use of the characteristics of the laser) (page 3 paragraph 5th);
a component identifier configured to identify at least one of the plurality of building components constructed at the construction site as an identified building component, based on the designed position stored in the storage (i.e. generates a three-dimensional shape data by performing polygon processing 3 on the reflection point data. The synthesizing means 5 includes three-dimensional shape data and standard three-dimensional CAD data (planned value) 6 which is predetermined) (page 3 paragraph 8th);
a scanner (1) configured to measure a distance and/or angle from the identified building component identified by the component identifier (i.e. the pulse laser beam irradiation device 1 irradiates a pulse laser beam from a laser beam oscillator to a shape measurement target object (appearance inspection target object) for scanning. The reflection point data collection device 2 receives the reflected light from the shape measurement target object (appearance inspection target object) irradiated with the pulsed laser light, photoelectrically converts it, and collects the reflection point data) (page 3 paragraph 8th);
a point cloud data generator (4) configured to generate three-dimensional point cloud data, based on a result of the distance and/or angle measured by the scanner (1) (i.e. for each reflection point (point group) data, polygon (point density) data is generated by measuring the period after each laser light irradiation until the reflected light is received. That is, the three-dimensional shape data generation means 4) (page 3 paragraph 8th); and
an actually measured position calculator configured to calculate an actually measured position of the identified building component, based on the three-dimensional point cloud data (i.e. and are overlaid to perform a composite operation. As a result of the synthesizing means 5, if the three-dimensional shape data and the predetermined standard three-dimensional CAD data (planned value) 6 match, the shape (appearance) is judged to be the planned value) (page 3 paragraph 9th to page 4 paragraph 1st).

Referring to Claim 2, Akihiro discloses the measurement system of claim 1, further comprising: an analyzer (5) configured to calculate a deviation between the design information of the identified building component and the actually measured position of the identified building component calculated by the actually measured position calculator (i.e. as a result of the synthesizing means 5, if the three-dimensional shape data and the predetermined standard three-dimensional CAD data (planned value) 6 match, the shape (appearance) is judged to be the planned value.  As a result of the synthesizing means 5, if the three-dimensional shape data and the predetermined standard three-dimensional CAD data (planned value) 6 are different, the shape (appearance) error is calculated and allowed. If it is within the value, it is judged as a good product, and if it is outside the allowable value, it is judged as a defective product) (page 3 paragraph 9th to page 4 paragraph 1st).

Referring to Claim 3, Akihiro discloses the measurement system of claim 1, further comprising: a display controller configured to generate a three-dimensional virtual space display of the construction site, based on the design information stored in the storage (i.e. a display unit 42 is connected to the output of the detector 39 via a counter 41, and the reflection point data 43 and the reflected light data 4 are output from the display unit 42) (page 5 paragraph 5th; page 6 paragraph 3rd).

Referring to Claim 6, Akihiro discloses the measurement system of claim 1, wherein the scanner measures the distance and/or angle from the identified building component along a scanning trajectory conforming to a shape of the identified building component (i.e. Reflection point data collection means for converting and collecting reflection point data, three-dimensional shape data generation means for polygonally processing the reflection point data to generate three-dimensional shape data, and arithmetic processing from the three-dimensional shape data. Three-dimensional CAD data generation means for generating three-dimensional CAD data, distance data calculation means for calculating predetermined distance data between two points from the three-dimensional CAD data, and distance data between the two points Standard 3) (page 2 paragraph 5th to 6th).

Referring to Claim 7, Akihiro discloses the measurement system of claim 6, wherein the scanner measures the distance and/or angle from the identified building component having an axis, along a scanning trajectory following a contour of a cross section perpendicular to the axis of the identified building component (i.e. since 2 is a rotary type, it is possible to set a rotation angle to an arbitrary angle with the rotation shaft 54 as an axis, and continuous rotation enables laser emission at a wide angle) (page 5 paragraph 9th, page 7 paragraph 5th).

Referring to Claim 8, Akihiro discloses the measurement system of claim 6, wherein the scanner measures the distance and/or angle from the identified building component along a scanning trajectory with a fixed resolution on the identified building component (i.e. three-dimensional shape data generating means for polygonally processing the reflection point data to generate three-dimensional shape data; and synthesizing means for superimposing and synthesizing the three-dimensional shape data and predetermined standard three-dimensional CAD data.  The synthesizing means 19 synthesizes the distance data between the two points and the distance data (planned value) between the two points of the predetermined standard three-dimensional CAD data 20 by superimposing them. As a result of the synthesizing means 5, if the distance data between the two points and the distance data (planned value) between the two points of the predetermined standard three-dimensional CAD data 20 match, the dimension is as the planned value. judge) (page 1 paragraph 7th; page 4 paragraph 5th).

Referring to Claim 11, Akihiro discloses the measurement system of claim 6, wherein the scanner measures the distance and/or the angle from the identified building component along a scanning trajectory including the identified building component and its surroundings (i.e. and are overlaid to perform a composite operation. As a result of the synthesizing means 5, if the three-dimensional shape data and the predetermined standard three-dimensional CAD data (planned value) 6 match, the shape (appearance) is judged to be the planned value) (page 3 paragraphs 9th to page 4 paragraph 1st).

Referring to Claim 12, Akihiro discloses the measurement system of claim 1, wherein the component identifier identifies the identified building component based on the designed position stored in the storage (i.e. this three-dimensional CAD data is input as the three-dimensional CAD data 75 shown in FIG. The three-dimensional CAD data 75 and the standard three-dimensional CAD data 20 created at the planning stage are input to the synthesizing means 19 and a synthesizing operation is performed to inspect the dimensions. As a result of this combination calculation, it is possible to calculate arbitrary three-dimensional coordinate values, and it is possible to perform dimension inspection of the evaluation position for which dimension confirmation is desired) (page 7 paragraph 4th).

Referring to claims 14-15, Akihiro discloses a measurement method and a storage medium storing a measurement program, the storage medium causing a computer to execute, although different in scope from the claim 1, the claims 14 and 15 contains similar limitations in that the claim 1 already addressed above therefore claims 14 and 15 are also rejected for the same reasons given with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 2003-279333 A) as applied to claims 3 and 6, and in view of Hoffman et al. (US# 6,922,234).

Referring to Claim 4, Akihiro discloses the measurement system of claim 3, however, Akihiro did not explicitly disclose further comprising: a camera capable of capturing an actual image, wherein the display controller generates the virtual space display in a range corresponding to the actual image captured by the camera.
In the same field of endeavor of generating structural data from laser reflectance images, Hoffman et al. teach that a camera (20/220) captures an actual image (i.e. a 3D camera 20 senses the position in three-dimensional space to points on an object(s) 10 generating a point cloud 30 consisting of both distance measurements 40 and reflectance measurements 50 of the object(s) 10) (column 4 lines 37 to 44; see Figure 1),
wherein the display controller (16) generates the virtual space display in a range corresponding to the actual image captured by the camera (20) (i.e. the Image Window 300 is a display window for the reflectance image 270. The reflectance image 270 is loaded into the Image Window 300 by the RDM 70 from the magnetic storage media 60. The reflectance image 270 appears to the operator as a gray-scale image that can be panned and zoomed. Controls are provided in the RDM 70 so that the operator can adjust the contrast, brightness, and gamma correction of the reflectance image 270 to enhance the viewing of the image when image quality is not sufficient for the operator's needs. The operator performs all measurement functions by interacting with the Image Window 300.  The 3D Window 310 is a display window for the point cloud 30. The 3D window 310 is not required for the present invention however it is a useful display so that an operator can review and check the point cloud 30) (column 7 line 28 to column 8 line 4; see Figures 1 to 4) in order to review and check the point cloud
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the camera to capture the actual object and having the 3D display window to display point cloud taught by Hoffman et al. in the display unit that display the output from  reflection point data and the reflected light data of Akihiro et al. because using the camera to capture the actual object and having the 3D display window to display point cloud would help the operator to review and check for any error in the structure.

Referring to Claim 9, Akihiro discloses the measurement system of claim 6, Hoffman et al. disclose wherein the scanner measures the distance and/or angle from the identified building component along a circular scanning trajectory (i.e. the distance measurements 40 that correspond to the reflectance image 270 pixels within the selection box are projected onto the 2D plane perpendicular to the pipe orientation that has been selected by the operator. A non-linear least-squares algorithm then solves for the best-fit circle that passes through the distance measurements selected) (column 11 lines 1 to 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 2003-279333 A) as applied to claim 1, and in view of Mikkelsen et al. (US# 8,503,046).

Referring to Claim 5, Akihiro discloses the measurement system of claim 1, however, Akihiro did not explicitly disclose wherein the scanner includes a deflector including Risley prisms capable of deflecting range-finding light in an optional direction.
In the same field of endeavor of a scanning device, Mikkelsen et al. teach that wherein the scanner includes a deflector (6) including Risley prisms deflects range-finding light in an optional direction (i.e. the first optical path part 64 is substantially parallel with the first axis 12 since it implies that the first optical angle 66 is constant during a rotation of the first deflector 6 around the first axis 12. Furthermore, it is preferred that the second optical path part 68 is substantially parallel with the second optical path 14 since it implies that the second optical angle 70 equals the second surface angle 36 and the third optical angle 72 equals the third surface angle 37. It may furthermore be an advantage that the first optical path part 64 substantially coincides with a part of the first axis 12 since it may diminish distortion of the optical path 60 during rotation of the first deflector 6. Likewise, it may be an advantage that the second optical path part 68 substantially coincides with a part of the second optical path 14 since it may diminish distortion of the optical path 60 during rotation of the first deflector 6 and/or the second deflector 10. Due to the deflector angles 24, 32 and the refractive index(es) of the deflectors 6, 10 being different from the surroundings, a desired optical path 60 is set by setting the rotational position of the deflectors accordingly) (column 1 lines 27 to 35; column 8 lines 53 to 64; see Figures 2 and 4) in order to provide a desired scanning pattern.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the scanner includes reflector including Risley prism defecting range-finding light taught by Mikkelsen et al. with the reflected light from the object is photodetected of Akihiro et al. because having the scanner includes reflector including Risley prism defecting range-finding light would provide the operator to review and check for any error in the structure.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 2003-279333 A) as applied to claim 6, and in view of Ogawa (US# 5,694,203).

Referring to Claim 10, Akihiro discloses the measurement system of claim 6, however, Akihiro did not explicitly disclose wherein the scanner measures the distance and/or angle from the identified building component along a scanning trajectory forming a waveform.
In the same field of endeavor of a distance camera device, Ogawa teaches that wherein the scanner measures the distance and/or angle from the identified building component along a scanning trajectory forming a waveform (i.e. a waveform diagram for illustrating operation of the distance camera shown in FIG. 8. As shown in FIG. 9, the reference signal SIN has a sine waveform of a predetermined cycle, according to which the primary light is continuously modulated in amplitude. The secondary light RWD reflected from the target object has various sine wave components which are delayed in accordance with different distances to each point of the object surface, although, for the purpose of reference only, one sine wave component is shown in the figure. Further, the first gate signal GTS1 has a sine waveform which is the same phase as the reference signal SIN. The second gate signal GTS2 is shifted 90 degrees relative to the first gate signal GTS1. Thus, considering that the first gate signal GTS1 is a sine wave, the second gate signal GTS2 is a cosine wave. Further, GTS3 is 180 degrees reversed in phase relative to the GTS1 and, similarly, GTS4 is 180 degrees reversed in phase relative to the GTS2. Therefore, GTS3 and GTS 4 have 90 degrees phase difference with each other) (column 7 lines 27 to 45; see Figures 8 and 9) in order to produce a range image of the target.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the distance camera using the waveform diagram for operation taught by Ogawa with the reflected light from the object is photodetected of Akihiro et al. because having the distance camera using the waveform diagram for operation would provide an alternative way to measure distance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP 2003-279333 A) as applied to claim 2, and in view of Bare et al. (US# 10,504,294).

Referring to Claim 13, Akihiro discloses the measurement system of claim 2, however, Akihiro did not explicitly disclose wherein the analyzer generates coloring information of a color for the identified building component, the color corresponding to the deviation calculated.
In the same field of endeavor of a dynamic structural environment, Bare et al. teach that wherein the analyzer generates coloring information of a color for the identified building component, the color corresponding to the deviation calculated (i.e. an augmented reality (AR) image 20 of surface deviations from a desired surface of a target object (in this case, a planar floor panel) could take the form of a topographical map in which variations in predefined ranges are represented by color density variations. In the illustrated example, the tone density of the illustrated regions are darker for larger convex deviations from the planar surface. As shown in FIG. 4, the AR image 20 can be displayed over the camera-captured image 10 of the as-built panel.  The central processor 210 may be configured to provide the AR information in a wide variety of forms. Visual contour style displays may be provided that show out-of-tolerance areas by the intensity of color and/or the closeness of contour lines) (column 11 line 44 to column 12 line 5; column 13 line 51 to column 14 line 3; see Figures 4 and 5) in order to help the user to view the discrepancy easier.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the display that show out of tolerance areas by the intensity of color and/or closeness of contour lines taught by Bare et al. with the display unit of the shape measuring apparatus to show the deviation quality of coordinate values of Akihiro et al. because having the display that show out of tolerance areas by the intensity of color would provide an alternative way to display the deviation of the measured values.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684